DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2017/0318367 (“Zhang”). 
Regarding claim 1, Zhang discloses a mounting seat for an electronic device, comprising a seat body 20 and at least one pair of wire limiting structures (the pair of walls that define the slot in the peripheral wall of housing 20 through which the cable 60 passes, labeled WLS-1, in annotated figure 3 below), 
a mounting region 50 for mounting wire weld portion 52 of the electronic device is on the seat body, 
the at least one pair of wire limiting structures are on the seat body near the mounting region, 
and a limiting passage (i.e., the channels through which cable 60 passes, labeled LP in annotated figure 8 below) is on the mounting seat, wherein the limiting passage is at one of the following positions:
	a position on the at least one pair of wire limiting structures; and
	a position between the at least one pair of wire limiting structures and the seat body, and
	wherein two wire limiting structures in each pair of the wire limiting structures are arranged on two sides of a wire bundle.


    PNG
    media_image1.png
    1098
    849
    media_image1.png
    Greyscale

Per claim 19, the pair of wire limiting structures, in particular, the walls of the slot in the peripheral wall through which wires cable pass into the body 20, are on an edge of the seat body.
Per claim 20, Zhang discloses an electronic apparatus, comprising a mounting seat 20, an electronic device 50 and a wire (one of wires 60) welded to the electronic device, 

a mounting region 50 for mounting a wire weld portion of the electronic device is on the seat body, 
the at least one pair of wire limiting structures are on the seat body near the mounting region; 
the electronic device is mounted on the seat body, 
the wire is mounted on the at least one pair of wire limiting structures in a limited manner; 
a limiting passage (labeled LP below) is on the mounting seat, wherein the limiting passage is at one of the following positions:
a position on the at least one pair of wire limiting structures; and
a position between the at least one pair of wire limiting structures and the seat body, and
wherein two wire limiting structures in each pair of the wire limiting structures are arranged on two sides of a wire bundle (see bundle at 60) of wires 60 which comprises two wires that are adjacent and arranged in parallel.


s 1, 2, 6, 7, 9, 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2017/0318367 (“Zhang”) in view of Trafton US 2016/0294072.  
	Per claim 1, Zhang discloses a mounting seat for an electronic device, comprising a seat body 20 and at least one pair of wire limiting structures (pairs of protrusions 24, see e.g., figure 5, labeled WLS-1 in annotated figure 3 below, and additionally the pair of walls that define the slot in the peripheral wall of housing 20 through which the cable 60 passes, labeled WLS2, in annotated figure 3 below), 
a mounting region 50 for mounting wire weld portion 52 of the electronic device is on the seat body, 
the at least one pair of wire limiting structures are on the seat body near the mounting region, 
and a limiting passage (i.e., the channels through which cable 60 passes, labeled LP in annotated figure 8 below) is on the mounting seat, wherein the limiting passage is at one of the following positions:
	a position on the at least one pair of wire limiting structures; and
	a position between the at least one pair of wire limiting structures and the seat body, and
	wherein two wire limiting structures in each pair of the wire limiting structures are arranged on two sides of a wire bundle.

Trafton discloses a typical wire bundle 10 where the wire bundle comprises two wires 12 that are adjacent and arranged in parallel (see figure 1 and paragraph 0020).  
It would have been obvious to use standard multi-strand conductors (which include plural parallel adjacent wires), as shown in Trundle wire 10, for the Zhang cables 60.    The reason for doing so would have been standard well-known wires for the device.

    PNG
    media_image2.png
    1263
    976
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1589
    1229
    media_image3.png
    Greyscale

Per claim 2, each wire limiting structure comprises a wire locking block, the limiting passage is a wire fixing hole in the wire locking block. 
Per claim 6, each of the wire limiting structures comprises a connection portion (labeled CP above) and a stop portion (labeled SP above), the connection portion is connected between 
	Per claim 7, there is at least one pair of wire limiting structures on the seat body, and
stop portions (labeled SP1 and SP2 below) of two wire limiting structures (labeled SP1 and SP2 below) in the pair of wire limiting structures extend in opposite directions.  The respective connection portions are labeled CP1 and CP2 below.

    PNG
    media_image4.png
    1415
    1094
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1443
    1116
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    1578
    1218
    media_image6.png
    Greyscale

Per claim 16, there are at least two wire limiting structures on the seat

	Per claim 17, among a plurality of at least two of wire limiting structures having the
limiting passages extending along the same straight direction, the respective stop portions (labeled SP1 and SP2 below) of the at least two wire limiting structures extend in opposite
directions.

    PNG
    media_image7.png
    988
    763
    media_image7.png
    Greyscale

Per claim 19, at least one pair of the wire limiting structure, in particular, the two opposing walls defining the slot in the peripheral wall through which wires 20 pass into the body 20), are on an edge of the seat body.


3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Trafton in view of Kropp US 3126184.  Zhang does not disclose that the wire locking block comprises a pedestal and a gland which are connected detachably at one side of the limiting passage and connected elastically at another side of the limiting passage, and the limiting passage includes grooves disposed oppositely on the pedestal and the gland.  Kropp discloses a wiring block 20 that comprises a pedestal 21 and a gland 22 which are connected detachably (at 27, 28) at one side of the limiting passage (24, 25) and connected elastically (at 23) at another side of the limiting passage, and the limiting passage includes grooves (24, 25) disposed oppositely on the pedestal and the gland.  
It would have been obvious to substitute various well known wire holding structures for the Zhang wire holding structures 24, including replacing the Zhang wire holding structures 24 with the Kropp wire holding structure 20.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).


Claims 5, 6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Trafton in view of Durney et al. US 2015/0362096 (“Durney”).  Regarding claim 5, Zhang does not disclose that the wire limiting structure further comprises a wire bundling block which is detachably within the wire fixing hole, and a wire bundling hole is in the wire bundling block.  

It would have been obvious to substitute various well known wire holding structures for the Zhang wire holding structures 24, including replacing the Zhang wire holding structures 24 with wire holding structures (110, 120) taught in Durney.  It would have been obvious that the side of the block 120 opposite the cover 130 would be mounted to or part of the underlying seat body. 
   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).
Regarding claim 6, Zhang in view of Trafton discloses the invention as claimed.  Alternatively, Durney also discloses that each of the wire limiting structures comprises a connection portion (labeled CP below) and a stop portion (labeled SP below), the connection portion is connected between the seat body and the stop portion, and the limiting passage is between the stop portion and the seat body.
It would have been obvious to substitute various well known wire holding structures for the Zhang wire holding structures 24, including replacing the Zhang wire holding structures 24 with the Durney wire holding structures 100.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).  It would have been obvious that the base 1 would have been fixed to, or part of, the underlying seat body.

    PNG
    media_image8.png
    1482
    1145
    media_image8.png
    Greyscale

Per claim 24, as taught in Durney, the wire limiting structure further comprises adjustment blocks 110 which are detachably between the stop portions and the surface of the seat body.


s 6, 18, 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang  and Trafton in view of Mizusawa US 3894706.  
Regarding claim 6, Zhang in view of Trafton discloses the invention as claimed as set out above.  Regarding claim 6, Mizusawa also discloses that each of the wire limiting structures comprises a connection portion (8) and a stop portion (labeled SP1 and SP2 below), the connection portion is connected between the seat body and the stop portion, and the limiting passage is between the stop portion and the seat body.
It would have been obvious to substitute various well known wire holding structures for the Zhang wire holding structures 24, including replacing the Zhang wire holding structures 24 with the Mizusawa wire holding structures 1 and 2.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).  It would have been obvious that the base 1 would have been fixed to, or part of, the underlying seat body.

    PNG
    media_image9.png
    1629
    1258
    media_image9.png
    Greyscale

Per claim 18, Zhang does not disclose that the wire limiting structure is detachably connected to the seat body.  Mizusawa discloses wire limiting structure (1, 2) where the wire limiting structure, in particular, portion 2, is detachable.  It would have been obvious to 

Per claim 21, , as taught in Mizusawa, the wire limiting structure comprises two stop portions (labeled SP1 and SP2 above) which extend from the connection portion in opposite directions, respectively.
Per claim 22, the stop portions comprise baffles (labeled B1 and B2 above), the baffles are on the stop portions, and the baffles and the connection portion are on opposite sides of the limiting passage, respectively.
Per claim 23, a baffle clamping structure 5 is at a position on the seat body corresponding to the baffle.
Per claim 25, the Mizusawa stop portion comprises a wire clamping slot (labeled WCS above), and an extension direction of the wire clamping slot is the same as an extension direction of the limiting passage.
Per claim 26, the Mizusawa connection portion and the stop portion are connected elastically due to the inherent flexibility of the material (col. 1, lines 35-40).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Trafton in view of  Olgreen US 3363864.  Regarding claim 27, Zhang does not disclose pairs of wire limiting structures spaced apart in the extension direction of the wire.  Olgreen discloses pairs 22 of wire limiting structures 24 spaced apart in the extension direction of the wires.  It would have been obvious to substitute various well known wire holding structures for the Zhang wire holding structures 24, including replacing the Zhang wire holding structures 24 with the Olgreen wire holding structures 22.   The substituted components and their functions were known in the art.  One with ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).  It would have been obvious that the base 1 would have been fixed to, or part of, the underlying seat body and the cover 2 would be detachable.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant does not address the Zhang wire limiting structures (labeled WLS-1 in annotated figure 3 above) arranged on two side of the wire bundle at 60 which includes two parallel wires 60.  Furthermore, Trafton discloses wire bundles including plural parallel wires as are well known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833